Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filled on 06/13/2022. The amendment has been entered. Claims 1, 6, and 13-15 have been amended and claims 7 and 8 are canceled. Claims 1-6 and 9-15 are pending, with claims 1, 13, 14 and 15 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 06/13/2022 on page 10-11 regarding the Objections on Abstract and Drawing have been fully considered and are found persuasive in view of the amended Abstract and presented Arguments/Remarks by the Applicant regarding Drawing. Therefore, the previous rejection regarding Objections on Abstract and Drawing have been withdrawn in this current office action.  
	Applicant's Arguments/Remarks on page 11 regarding the 35 U.S.C. 101 rejections and 35 U.S.C. 112 (b) have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejections regarding 35 U.S.C. 101 and 35 U.S.C. 112 (b) being withdrawn in this current office action.
Applicant's Arguments/Remarks filed on pages 11-13 regarding 35 U.S.C. 103 rejections have been fully considered and found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. However, the new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodak (Pub. No. US2015/0242395A1) (hereinafter Hodak and IDS provided on 12/07/2018), in view of Tecan Trading AG (Pub. No. US2015/0251315A1) (hereinafter Tecan and IDS provided on 12/07/2018) and further in view of an NPL “Setting Performance Goals and Evaluating Total Analytical Error for Diagnostic Assays” (published in 2002) by Jan S. Krouwer (hereinafter Krouwer). 
Regarding claim 1, Hodak teaches A method for monitoring a laboratory automation device, (Hodak disclosed in page 1 para [0011]: “The method can include determining a site configuration of an automated laboratory in which to execute the instructions. The method can also include generating a transcript executable by the automated laboratory … In certain embodiments, the method may also include receiving results based at least in part on the execution of the transcript on the automated laboratory equipment.” It has been discussed in page 11 paras [0112-0114], Protocol code can be analyzed directly by lab server, protocol code being translated to operations for use in creating warps. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command, for instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Moreover, Lab server, physical devices and other system resources are monitored by monitoring system. Monitoring system can ensure that systems are operating as specified, predict failure and report failure. Here, the protocol code comprises warps translated to low-level hardware command or instruction for pipette or incubate (e.g. an incubate instruction expand into robotic arm movements including open the incubators, store the plate, move the robotic arm etc.). Since, the robotic arm is an example of laboratory automation device and being monitored/observed by using ‘Protocol code’ which is analyzed directly by the lab server, moreover lab server, physical devices are monitored by monitoring system, therefore, Hodak teaches the method for monitoring a laboratory automation device).
Hodak teaches the method comprising: receiving the control commands; (Hodak disclosed in page 7 para [0073]: “Code generator 422 can prepare a transcript of protocol code 404 to be scheduled by scheduling engine 424 and implemented by selected site control system … Using the site-specific configuration, the code generator can translate the protocol in a generic language to a transcript of operations in site-specific instructions. The transcript can include a mix of code targeted at a task scheduler and one or more test bench machines.” In para [0077]: “Task scheduler 438 within site control system 410 can receive scheduled transcript 436. Using scheduled transcript 436, task scheduler 428 can cause one or more task agents 444 to implement one or more operations from transcript” Here, the transcript of protocol code being generated by the ‘Code generator’ and implemented by selected site control system is considered as ‘control commands’. The transcript (is a mix of code targeted at a task scheduler and one or more test bench machines) comprises protocol code or control command is received by the Task scheduler within site control system, as discussed above).
wherein Hodak teaches the control commands being generated by a controller of the laboratory automation device from assay definition data defining an assay procedure for the laboratory automation device; (Hodak discussed in page 1 para [0009 and 0011], a portion of the computing system is placed on the premises of a laboratory system. The computing system may include a translation system, scheduler, and/or task manager and include hardware and/or software interfaces that communicate with on-premises equipment. The method can include determining a site configuration of an automated laboratory in which to execute the instructions. The method can also include generating a transcript executable by the automated laboratory, based at least in part on the automation instructions and the site configuration. The method also includes scheduling execution of the transcript on automated laboratory equipment at the automated laboratory. An example being provided in the page 4 para [0043], the laboratory automation device or laboratory equipment such as robotic arm. Moreover, it has been disclosed in page 4 para [0044]: “The user can describe the procedure in programming terms of selecting a sample, adding alkaline lysis solutions, spinning for amounts of time and then storing a resulting supernatant and also include any constraints (e.g., timing, temperature, etc.). The user can submit the program to a central server … The central server can then send the program to a translation system … to determine a set of operations that must be performed to accomplish the program (e.g., robotic movements, creation of standard solutions, calibration, etc.). The translation system can translate the program from high level commands (e.g., find the ecoli sample) to specific instructions (e.g., retrieve location of sample, move robotic arm to x, y, z above sample, rotate wrist to horizontal, move arm to x, y-20, z …)”. Moreover, it has been mentioned in page 13 para [0135], each computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions. Here, the processor as a controller generated/executed the automation instructions for the laboratory automation device (e.g. robotic arm). A set of operations performed to accomplish the program (e.g., robotic movements, creation of standard solutions, calibration, etc.), being sent to the translation system translate the program from high level commands or assay definition data (e.g., find the ecoli sample) to specific instructions. Therefore, it is understood that the digital control commands as high-level commands (or assay definition data) being generated by the controller/processor of the automated laboratory and defined the set of operations as assay procedure for the laboratory automation device). 
Hodak teaches the assay definition data comprises an ordered list of entries, each entry encoding one or more desired processing states to be reached by the laboratory automation device after the entry has been executed by the laboratory automation device; (Under BRI, Examiner interprets the assay definition data converted into set of instructions for laboratory automation. Hodak disclosed in page 4 para [0056]: “Protocol code 102 can be composed in a generic language describing machine operations. Protocol code 102 can specify steps of a process and constraints. In some embodiments, the steps describe actions as operations on materials (e.g., samples, products, etc.). The actions can specify attributes of the actions (e.g., spin at 12,400 rpm for 1 minute, mix by inversion for 30 seconds, store in cool storage until next use). The actions can be given with enough specificity such that an experiment is fully specified (i.e., can be repeated across multiple sites) without including implementation details of each site (e.g., robotic movement commands). Here, the examples of ‘assay definition data’ have been provided as actions or operations on materials (samples, products), such as spin at 12,400 rpm for 1 minute, etc. It has been disclosed in page 11 para [0112]: “In some embodiments, a solution is determined directly from protocol code. Protocol code can be analyzed directly by lab server 1008. Solution constructor 1032 can translate protocol code to operations for use in creating warps 1032. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command is what the instruction extends into. For instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Each one of those operations may be a warp. Embodiments provide the planning mechanism that converts the instructions into a series of warps or warp commands.” Here, the warp or a low-level hardware command is the instructions (e.g. an incubate instruction expanded into robotic arm movements including open the incubators, store the plate, and move the robotic arm etc.). These instructions get converted or encoded as the series or list of wrap commands, which is considered as ‘an ordered list of entries of assay definition data. Further it has been disclosed in page 4 para [0047]: “a high-level language description (see e.g., FIG. 6) can be customized to operate at multiple different laboratories. In a first laboratory, a system can be fully automated … A task management system can coordinate and/or control the automation systems. Instructions can be executed by a task manager that causes robotic arms to transfer samples between laboratory equipment and causes readings to be taken by the equipment and stored for later reporting.” Here, the desired processing states (e.g. robotic arms to transfer samples between laboratory equipment) being reached by the laboratory automation device, after the entry (encoded/converted assay definition data or command) has been executed by the laboratory automation device).
Hodak teaches comparing the desired processing state with the virtual processing state for deciding, whether the assay procedure was correctly executed, … it is assumed that the assay definition data was not correctly translated into the control commands that have been sent to the laboratory automation device. (Hodak disclosed in page 6 para [0065-0066]: “Turning now to FIG. 2, a flowchart of an embodiment of process 200 … In one embodiment, protocol code 202 is translated into a set of operations (transcript 204), to execute on a site based on a site-specific configuration. The transcript can then be executed on a platform to achieve results. Results 204 can be information or products. In some embodiments, a transcript is sent to a laboratory to determine information about a process or sample. For example, a sample can be sent to a laboratory for a paternity test. Protocol code 202 can include DNA amplification techniques for the sample followed by a comparison with a control sample. Transcripts 204 can include site-specific operations to perform protocol code 202. Results 206 can include DNA information of the sample and/or a confidence level of a match with the control sample. In another example, a sample of DNA can be sent in for DNA replication. Protocol code 202 can include techniques to replicate the DNA to produce a larger amount of the DNA.” It has been discussed in page 11 para [0117-0119], a flowchart shows (in FIG. 11) a process of translation of a protocol written in a high-level language into an optimized execution plan. Protocol translation can include steps to verify functionality, ensure proper inventory of reagents and samples, and optimize operations to ensure constraints are met. Protocol translation used the static analysis and verification to provide assurance that protocol code is fully specified and that requests are within acceptable boundaries. A server can receive protocol code submitted by a user. Protocol translation can start with static analysis and verification and can also ensure that necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem. It has been discussed above, the protocol code includes DNA amplification techniques for the sample to compare desired processing state versus the virtual processing state with a control sample, to decide whether the assay procedure (e.g. protocol code is translated into a set of operations, named as “transcript”) was correctly executed. Transcripts included site-specific operations to perform protocol code, and results included DNA information of the sample, also a confidence level of a match with the control sample. If any error or deviations found in “Protocol translation” or assay procedure, it is assumed that the assay definition data was not correctly translated into the control commands that have been sent to the laboratory automation device (e.g. “Protocol translation” can start with static analysis and verification to ensure necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem).
However, Hodak does not explicitly teach inputting the control commands into a simulation model of the laboratory automation device, wherein the laboratory automation device comprising a plurality of device components, which are controlled by the control commands, and wherein the simulation model comprising model components for at least some of the device components; updating the simulation model by simulating state changes of the device components based on the control commands; wherein the model components of the simulation model comprise one or more virtual objects, which are virtually moved by a simulation engine based on the control commands, the virtual objects representing substances in the laboratory automating device, which substances are processed by the device components; determining a virtual processing state of the laboratory automation device from the updated simulation model; determining a desired processing state of the laboratory automation device from the assay definition data, wherein the assay definition data comprises an ordered list of entries, each entry encoding one or more desired processing states to be reached by the laboratory automation device after the entry has been executed by the laboratory automation device; 
Tecan teaches inputting the control commands into a simulation model of the laboratory automation device, wherein the laboratory automation device comprising a plurality of device components, which are controlled by the control commands, and wherein the simulation model comprising model components for at least some of the device components; (Tecan discussed in page 1 para [0005 and 0020], A typical computer-controlled handling system comprises a working area (working table) for placing containers for liquids, a motorized pipetting robot and a controller (a processor-based controller). The pipetting robot comprises one pipette for aspirating and dispensing liquid probes. By the use of a sequence program, which is carried out in the controller, the pipetting robot may be moved to a defined position for carrying out a specific action. A coordination between the arms is used, when one arm is holding a microtiter plate while another arm is pipetting into this micro titer plate. The arms in most of the embodiments have a simple coupling between each other, which is achieved by a controller or a control module of the system. It has been disclosed in page 2-3 paras [0051-0056]: “In FIG. 1 … the driving systems are represented by an engine control EC1 and EC2, which typically comprises a firmware FW. Labware such as microplates, wells, carrier, frames, tubes, container, bottles, flasks and the like as well as balances, shaker, incubators, carrier for labware, thermocycler devices … A system of the invention comprises at least two arms 11, 12, wherein at least one arm 11 of them comprises at least three motion degrees of freedom. One arm 12 may e.g. pipette and dispense liquids. Another arm 11 may comprise e.g. grippers, so that this arm 11 may grip and move a microplate … Each of the arms 11, 12 may e.g. comprise a carriage 19, which has a drive for moving the respective arm 11, 12 along the guide rail or bridge 17 or which is movable by an external drive (e.g. by a belt drive). The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and software. As hardware, such an engine control EC1 or EC2 preferably comprises a controller and a drive control electronic … The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic.” Here, the plurality of device components are grippers, microplates, wells, carrier, frames, tubes, container, bottles, flasks, shaker, incubators, carrier for labware, thermocycler devices etc., are simulation model components as well. The drive of each arm (e.g. arms 11 and 12 in Fig. 1) comprises an engine control EC1 or EC2 also comprises a controller, is realized as a combination of hardware and software and coupling between the arms achieved by a controller or a control module of the system, i.e. device components (e.g. arms 11 and 12) are controlled by the control commands. Since, the software in the controller is accomplished as a firmware FW and by using the firmware FW, the motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) are provided as an input in the FW, i.e. the movement characteristic of robotic arms is controlled by using control module or program sequences, carried out in the controller, so that the pipetting robot may be moved to a defined position for carrying out a specific action. Therefore, the simulation model or control module of the controller receives input as control commands (i.e. program sequences)).
Tecan teaches updating the simulation model by simulating state changes of the device components based on the control commands; (Applicant of this current application mentioned about ‘state changes’ in page 11 of Specification: “State changes or changes of virtual processing states may include position changes, temperature changes, content changes, etc.” Tecan discussed in page 8 para [0144-0149], a control module C is accomplished as a separate module which is connected with the system and is used to carry out the required steps for a problem-free movement of the two arms. The movement planning algorithm MPA and the collision examination CE is implemented into the control module C, as indicated in FIG. 1. The control module C determines or loads the current quasi-static actual topography of the working area, including the objects O1, O2, O3, and O4. Then, a first movement request MR1 for a first of the two arms are provided to the system, wherein this movement request orders a movement from a first position A to a second position B. Such a movement request MR1 to be generated or provided by an external control or application software. The system and/or the control module C then determines the shortest path W1 from the first position A to the second position B by use of the movement planning algorithm MPA. It is understood the simulation model or the control module C as control or application software being updated, when received first movement request MR1 (e.g. a movement from a first position A to a second position B) for a first of the two arms are provided to the system. Since, movement planning algorithm MPA and the collision examination CE is implemented into the control module C, therefore control module C determines the shortest path W1 from the first position A to the second position B by using the movement planning algorithm MPA i.e. state changes of the device components (e.g. device component first arm requested a movement) being simulated based on the control commands (movement request implemented through control module C)).
wherein Tecan teaches the model components of the simulation model comprise one or more virtual objects, which are virtually moved by a simulation engine based on the control commands, (Tecan disclosed in page 3 para [0056 and 0058]: “The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and Software. As hardware. Such an engine control EC1 or EC2 preferably comprises a controller and a drive control electronic … The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles … may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic. The engine control EC1, EC2 quasi serves as an interface between the control S and the motor(s) of an arm 11, 12. The actual movement generation is effected by the engine control EC1, EC2 and is essentially defined by default settings in the firmware FW or the profile generator.” It has been discussed in paras [0027, 0144 and 0145], a firmware in the motor control of an arm is realized by rules in a control module and the control module C preferably is implemented as a software solution or as a combination of hardware and software. The control module C is used to carry out the required steps to guarantee a problem-free movement of the two arms 11, 12. Therefore, Tecan teaches the simulation model comprise one or more virtual objects (e.g. firmware FW simulation model with virtual objects such as robotic arms 11, 12 in above example), which are virtually moved by a simulation engine or controller based on the control commands (virtually movement of the robotic arms 11, 12 being generated/effected by the engine control EC1, EC2). The firmware in the motor control of an arm is realized by rules in a control module C, implemented as a software solution or control commands, i.e. movement of the virtual objects being performed/controlled by the control module C (control commands)). 
and wherein Tecan teaches virtual objects representing substances in the laboratory automating device, which substances are processed by the device components; (Tecan disclosed in page 1 para [0005]: “A typical computer-controlled handling system comprises a working area (working table) for placing containers for liquids, a motorized pipetting robot and a controller (mostly a processor-based controller). The pipetting robot comprises at least one pipette for aspirating and dispensing liquid probes. By the use of a sequence program, which is carried out in the controller, the pipetting robot may be moved to a defined position for carrying out a specific action there. For example, in this way a pipette may be lowered into a container for aspirating a liquid or for dispensing a liquid there.” In page 2-3 paras [0050, 0053-0054]: “The FIG. 1 shows a system 100 which here comprises a working area 10 being arranged essentially horizontally and configured for quasi-statically placing at least one (liquid) container O1. In FIG. 1 a situation is shown in which in total four container O1-O4 or other objects are arranged on the working area 10 … A system of the invention comprises at least two arms 11, 12 … One arm 12 may e.g. pipette and dispense liquids. Another arm 11 may comprise e.g. grippers, so that this arm 11 may grip and move a microplate. Such a microplate is an object which serves as a working plate and which has multiple cavities for receiving liquids.” Further, it has been discussed in page 9-10 para [0179], all embodiments work with a time staggering when a collision is to be expected, preferably a prioritization is used. By applying a prioritization, e.g. one arm 11 may be preferred over the other arm 12. In case the arm 11 e.g. is productively used for pipetting a serum into a liquid container O1, the movement of the arm 12 may be delayed in time if it has a lower priority. Alternatively, the path of the arm 11 may be set as being fix when finding a path for the arm 12. Here, the virtual object (liquid containers e.g. four containers O1-O4, in Fig. 1) represented substances such as liquid probes, the liquid containers being placed by the motorized pipetting robot and a controller and by using sequence program or control commands, is carried out in the controller, the pipetting robot moved to a defined position for carrying out a specific action. It has been discussed above that substances (or liquid probes), being processed by the device components (such as grippers attached in the arm 11, so that the arm 11 can grip and move a microplate) and further by applying a prioritization on one arm 11 over the other arm 12, a serum is pipetted into a liquid container O1, i.e. liquid container contains substances (e.g. liquid or serum) are processed or programmed by the device components (e.g. controller receives control commands to program the prioritization of arms, above example)).
Tecan teaches determining a desired processing state of the laboratory automation device from the assay definition data; (Applicant of current application disclosed in page 4 at 1st para: “The controller may comprise software modules, which translate the assay definition data into hardware independent program commands …”. Therefore, “assay definition data” is program or control commands for laboratory automation device. Tecan discussed in page 4 paras [0075, 0084, 0086 and 0087], the control module C comprises in all embodiments for each arm 11, 12 a distinct module or an arm manager, which carries out individually for each arm a path finding in analogy to the process 200 of FIG. 2A. Each of this module or each of this arm manager, respectively, comprises an image of the firmware FW* of the corresponding arm or a respective profile generator. FIG. 2B shows a situation with two movement requests MR1 and MR2, where MR1 is directed to a first arm 11 and MR2 is directed to a second arm 12. A separate module or a separate arm manager is assigned, to each of the arms 11, 12. In a first step S1, a first movement request MR1 or a second movement request MR2 respectively, is provided to the system 100 or to the module C. By use of the movement planning algorithm MPA waypoints for the first arm 11 are inputted as default. Preferably, the pathfinding for the second arm 12 is in all embodiments delayed until a suitable, collision-free path has been found for the first arm 11. The path which has been found for the first arm 11 is then in the pathfinding for the second arm 12 assumed to be fix. Further, it has been disclosed in page 10 para [0205]: “Collision free path finding (planning of a path according to movement planning algorithm MPA, followed by a collision examination CE) for movement(s) of the arms 11, 12: For a movement of an arm 11 a path shall be found which does not result in collisions with the working area 10, with the objects O1-O4 placed onto the working area 10, or with another arm 12.” It has been discussed above that control module C comprises a distinct module or an arm manager for each arm 11, 12 and FIG. 2B shows two movement requests MR1 and MR2, where MR1 is directed to a first arm 11 and MR2 is directed to a second arm 12. The movement planning algorithm MPA being implemented, preferably, the pathfinding for the second arm 12 is delayed until a suitable, collision-free path has been found for the first arm 11, i.e. a movement of an arm 11 a path shall be found which does not result in collisions with the working area 10, with the objects O1-O4 placed onto the working area 10, or with another arm 12. This is the desired processing state of the laboratory automation device from the assay definition data (generated from the control module C for two arms 11 and 12) is determined by implementing “Collision free path finding” (planning of a path according to movement planning algorithm MPA, followed by a collision examination CE) for movement(s) of the arms 11, 12)).
Therefore, Hodak and Tecan are analogous art because they are related to monitor and control the laboratory automation device by a controller or a control module of a system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodak and Tecan before him or her, to modify control commands generated by a controller of the laboratory automation device of Hodak, to include the inputting the control commands into a simulation model of the laboratory automation device and updating the simulation model based on the control commands of Tecan. The suggestion/motivation for doing so would have been obvious by Tecan because data sets used for activating or moving the arms of the laboratory automation device are considered as control commands being inputted or defined in the simulation model and the simulation model or the control module C as control or application software being updated, when first movement request MR1 (e.g. a movement from a first position A to a second position B) being received for a first of the two robotic arms (Tecan disclosed in page 10 para [0197] and in page 8 para [0144-0149]). Therefore, it would have been obvious to combine Tecan with Hodak to obtain the invention as specified in the instant claim(s).
Neither, Hodak nor Tecan explicitly teach the desired processing states and the virtual processing states have matching pairs of codes and when a code for a desired processing state determined from the assay definition data is different from a code for a virtual processing state determined from the simulation model, 
wherein Krouwer teaches the desired processing states and the virtual processing states have matching pairs of codes and when a code for a desired processing state determined from the assay definition data is different from a code for a virtual processing state determined from the simulation model, (In light of Specification of current application at page 5 (at last para), Applicant disclosed: “The desired processing states and the virtual processing states may be comparable, i.e. they may have matching pairs of codes and/or values. There may be a code/value determined from the assay definition data and a code/value determined from the simulation model …”. Under BRI, Examiner would construe the “code/value” correspond to a parameter/variable or number of a state or condition/status, i.e. the abovementioned claim limitation would be interpreted as “comparing a desired parameter with the parameter from the simulation model.” The prior art Krouwer discussed in page 919 under ‘Background’, “total analytical error” has been a useful metric both to assess laboratory assay quality and to set goals. Total analytical error should be estimated either directly by the distribution-of-differences method or by simulation. It has been discussed in page 923 under heading ‘Accounting for All Terms in an Expanded Model’, by using a suitable protocol, one must not only estimate the magnitude of the error source, but also its distribution, to estimate total analytical error by a more complete model. Given the distribution of each error source, it is possible to create a simulation model (e.g., with software) that samples each error source from its distribution and combines all errors to arrive at the total analytical error. To test the accuracy of the simulation, one can compare total analytical error estimated from the simulation with total analytical error estimated directly from a method comparison experiment. Further, it has been disclosed in page 924 under heading ‘Allocating total analytical error goals’: “Assay performance goals allow evaluation results to be compared to a limit to determine whether an assay is acceptable … an assay that is used for diagnostic purposes is different from an assay that is used to monitor patients. In the latter case, serial measurements require that imprecision is the main parameter specified. This section deals with medical need goals for assays that are used for diagnostic purposes and assumes that a total analytical error goal has already been established.” Here, Krouwer discussed in this paper it is possible to create a simulation model by using software that samples error source from its distribution and combines all errors to estimate the total analytical error. In order to test the accuracy of the simulation or virtual processing states, one can compare total analytical error estimated from the simulation versus total analytical error estimated directly from a method comparison experiment (or desired processing states). It has also been discussed above, evaluation results from ‘Assay performance goals’ can be compared to a limit to determine if an assay procedure is acceptable and when comparing an assay procedure is used for diagnostic purposes and an assay procedure used to monitor patients, ‘main parameter’ is specified, in latter case/scenario in serial measurements. Therefore, it is understood that when comparing between desired and virtual processing states (method comparison experiment versus simulation), ‘parametric method’ or ‘main parameter’ is considered as a code/value when estimating the total analytical error during ‘Assay procedure’ (or assay definition data).
Further, it has been discussed in page 925 under heading ‘Outliers Must Be Accounted for’, outlier results are those results that have unusually large deviations from an expected value. Outliers can cause medical errors because a large error in a laboratory result can cause an erroneous patient treatment decision. If it can be assumed that all results outside the total analytical goal were nevertheless close to the goal, it is unlikely that these results might cause problems. This implies the use of another set of limits to define what “close to the goal” is. In addition to total analytical error limits, a wider set of limits could specify values that should never occur. That means, when comparing the ‘total analytical error limit’ between the simulation or in ideal case/scenario (desired and virtual processing states), it is possible to set or specify some values to indicate a ‘wider set of limits’, which should never happen/occur during assay procedure. Therefore, it can be concluded that desired and virtual processing states can have matching parameter or value when comparing the ‘analytic error’ or to decide whether assay definition data is different in a comparison experiment (desired processing states) from the simulation model (virtual processing states)).
Therefore, Hodak, Tecan and Krouwer are analogous art because they are related in performing assay procedure and considered to use/apply parameter or settings during the operations performed in the laboratory. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodak, Tecan and Krouwer, to modify the transformation or translation of assay definition data into control command for laboratory automation device of Hodak and Tecan, to include comparing the assay definition data (or assay procedure) related to desired and virtual processing states with matching value/parameter of Krouwer. The suggestion/motivation for doing so would have been obvious by Krouwer because evaluation results from ‘Assay performance goals’ can be compared to a limit to determine if an assay procedure is acceptable and when comparing an assay procedure, used for diagnostic purposes and to monitor patients, ‘main parameter’ is specified, moreover it is possible to set or specify some values to indicate a ‘wider set of limits’, which should never happen/occur during assay procedure. (Krouwer discussed in page 924 under heading ‘Allocating total analytical error goals’ and in page 925 under heading ‘Outliers Must Be Accounted for’). Therefore, it would have been obvious to combine Krouwer with Hodak and Tecan to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Hodak, Tecan and Krouwer teach The method of claim 1, further comprising: Tecan teaches receiving configuration data of the laboratory automation device, the configuration data containing information about a configuration of the device components within the laboratory automation device; (Tecan disclosed in page 3 para [0056-0057]: “The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and software … The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic. The firmware FW may also be configured in all embodiments as a profile generator which defaults the exact movement sequences.” It has been disclosed in page 9 para [0166]: “In all embodiments which work with a providable acceleration and/or speed and/or negative acceleration (deceleration), the corresponding parameters may be assigned to at least one of the arms 11, 12.” Therefore, Tecan teaches configuration data of the laboratory automation device being received by the software or firmware FW of robotic arms (11 and 12 in Fig. 1) and the configuration data containing information about a configuration of the device components such as motion profiles or movement characteristic of robotic arms with parameters (e.g. acceleration, speed, negative acceleration (deceleration), distance, speed etc.)).
Tecan teaches generating the simulation model from the configuration data and from modelling data for device components. (Tecan discussed in page 3 para [0055-0056], arms 11, 12 are used which are movably positioned above the working area shown in the FIGS. 3A, 3B. The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and software. The double arrow 25 shall indicate that in most cases the drive provides a feedback (e.g. information on positions or rotational speed) back to the engine control EC1, EC2. The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic. Here, the configuration data as the ‘movement characteristic’ or motion profiles (e.g. parameters such as electric current data, step precision, distance, speed, ramp, breaks, and loops) are provided to the firmware (FW). Therefore, firmware (FW) being generated as simulation model from the configuration data of laboratory automation device (e.g. movement characteristic’ or motion profiles of arms).
It has been disclosed in page 10 para [0197]: “After executing a collision examination CE preferably in all embodiments a data set is outputted which is usable for activating/moving the arm(s) 11, 12. Such a set of data may comprise in all embodiments e.g. a vectorial description of the single movements, or each path may be defined as an assembly of single triple-coordinates, or each path by be described by the position on the axes. For each path parameters may optionally be provided, as described, which specify accelerations, speed and optionally prioritizations. These movement characteristics however may be defined as well by firmware FW or the profile generator of the respective engine controls EC1, EC2.” Here, the data sets outputted after executing a collision examination CE is usable for activating or moving the arms of the laboratory automation device are considered as modelling data for device components, defined in the simulation model (because single movements of arms, or each path may be defined as assembly of single triple-coordinates to specify accelerations, speed and prioritizations i.e. movement characteristics defined in the firmware or FW)).
Regarding claim 3, Hodak, Tecan and Krouwer teach The method of claim 1, further comprising: Hodak teaches receiving state messages from the laboratory automation device to the controller, the state messages comprising information about an actual processing state of the device components and/or substances to be processed by the device components. (Hodak disclosed in page 6 para [0062]: “The site-specific information can provide instructions on translation of protocol code 102 to site operations. The site-specific configuration can include automation information (e.g., robotic movements required to acquire and move a sample through a process), machine commands (e.g., data and/or messages to be transmitted to machinery to cause readings and/or actions), setup information (e.g., automation, commands and/or acquiring of chemicals to make reagents and/or standard solutions and/or other calibration requirements), … readings from equipment) and other information that can be inferred from protocol code.” Here, the state messages comprising information about an actual processing state of the device components (e.g. automation information, such as robotic movements required to acquire and move a sample through a process, machine commands such as data or messages to be transmitted to machinery that cause readings or actions)).
Regarding claim 4, Hodak, Tecan and Krouwer teach The method of claim 1, further comprising: Tecan teaches updating the simulation model based on the actual processing states. (Tecan discussed in page 4 paras [0084-0087], FIG. 2B shows two movement requests MR1 and MR2, where MR1 is directed to a first arm 11 and MR2 is directed to a second arm 12. A first movement request MR1 or a second movement request MR2. respectively, is provided to the system 100 or to the module C. The movement planning algorithm MPA being implemented, preferably, the pathfinding for the second arm 12 is delayed until a suitable, collision-free path has been found for the first arm 11. It has been disclosed in page 5 paras [0097-0098]: “After a movement request MR1 has been entered for an arm 11, a first path W1 is determined by applying a movement planning algorithm MPA (step S2.1 in FIG. 2C). This path W1 is put or stored, respectively, in a table or list … an internal counter N is increased by 1 … As soon as N=M, the examination in step S2.4 results in a No and the process 200.1 ends at the point V1. N is a whole number which is increased respectively by increments of 1. M is a whole number which is used here to set the number of passes through the loop of the process 200.1. M may either be given fixedly, or may be defined by the user. The bigger M, the more possible paths will be determined and put into the table or list 210 …” It has been mentioned earlier that “assay definition data” is program or control commands for the laboratory automation device and desired processing state of the laboratory automation device from the assay definition data (generated from the control module C for two arms 11 and 12) is determined by implementing “Collision free path finding” for movement(s) of the robotic arms 11, 12. When a movement request MR1 has been entered for an arm 11, a first path W1 is determined by applying a movement planning algorithm MPA, then path W1 is stored, in a table or list. This algorithm proceeded as a loop by comparing conditions between internal counter N and M as a whole number, used to set the number of passes through the loop. N is increased by 1, M is either have fixed number, or can be defined by the user. As soon as N=M, the examination/algorithm results in a ‘No’ and the process ends. This is an example of the simulation model (e.g. movement planning algorithm MPA being implemented to find suitable, collision-free path for robotic arms) get updated (when the internal counter N in MPA algorithm is increased by 1, goes to the next step to compare the condition to find a collision-free path) based on the actual processing states or actual movements of the arms).
Regarding claim 5, Hodak, Tecan and Krouwer teach The method of claim 1, further comprising: Tecan teaches generating a history of desired processing states from the assay definition data and a history of virtual processing states from the determined virtual processing states; (Applicant of this current application stated in page 8 of Spec.: “A history of a processing state may be a list, which indicates the change of the processing state over time.” Tecan disclosed in page 2 para [0033]: “Preferably in all embodiments a movement planning algorithm is used for successively determining multiple possible pathways, which are placed/stored consecutively in a list or table. In a subsequent partial process, one pathway after the other is provided from the table or list and is subjected to a collision examination. As soon as a collision free path has been found, this process is interrupted.” Here, history of the desired processing states is generated by the movement planning algorithm, used for successively determining multiple possible pathways and stored consecutively in a list or table. It has been disclosed in page 5 paras [0097-0098]: “After a movement request MR1 has been entered for an arm 11, a first path W1 is determined by applying a movement planning algorithm MPA (step S2.1 in FIG. 2C). This path W1 is put or stored, respectively, in a table or list … N is a whole number which is increased respectively by increments of 1. M is a whole number which is used here to set the number of passes through the loop of the process 200.1. M may either be given fixedly, or may be defined by the user. The bigger M, the more possible paths will be determined and put into the table or list 210 … The table or list 210 may in all embodiments be realized e.g. in form of a (shifting) register in a storage.” It has been mentioned earlier that “assay definition data” is program or control commands for the laboratory automation device and desired and virtual processing state of the laboratory automation device from the assay definition data (generated from the control module C for two arms 11 and 12). When a movement request MR1 has been entered for an arm 11, a first path W1 is determined by applying a movement planning algorithm MPA, then path W1 is stored, respectively, in a table or list. This algorithm proceeded as a loop by comparing conditions between internal counter N and M as a whole number, used to set the number of passes through the loop. The more possible paths determined for bigger number of M, and stored into the table or list and realized in a form of shifting register in a storage. Therefore, history of virtual processing states being generated (movement planning algorithm MPA being implemented to find suitable, collision-free path can be found for the first and second arms 11 and 12), from determined virtual processing states (determined by implementing “Collision free path finding” for movement(s) of the arms 11, 12, planning of a path according to movement planning algorithm MPA)).
comparing the history of the desired processing states with the history of the virtual processing states for deciding, whether the assay procedure was correctly executed. (Hodak disclosed in page 6 para [0065-0066]: “Turning now to FIG. 2, a flowchart of an embodiment of process 200 … In one embodiment, protocol code 202 is translated into a set of operations (transcript 204), to execute on a site based on a site-specific configuration. The transcript can then be executed on a platform to achieve results. Results 204 can be information or products. In some embodiments, a transcript is sent to a laboratory to determine information about a process or sample. For example, a sample can be sent to a laboratory for a paternity test. Protocol code 202 can include DNA amplification techniques for the sample followed by a comparison with a control sample. Transcripts 204 can include site-specific operations to perform protocol code 202. Results 206 can include DNA information of the sample and/or a confidence level of a match with the control sample. In another example, a sample of DNA can be sent in for DNA replication. Protocol code 202 can include techniques to replicate the DNA to produce a larger amount of the DNA.” It has been discussed in page 11 para [0117-0119], a flowchart shows (in FIG. 11) a process of translation of a protocol written in a high-level language into an optimized execution plan. Protocol translation can include steps to verify functionality, ensure proper inventory of reagents and samples, and optimize operations to ensure constraints are met. Protocol translation used the static analysis and verification to provide assurance that protocol code is fully specified and that requests are within acceptable boundaries. A server can receive protocol code submitted by a user. Protocol translation can start with static analysis and verification and can also ensure that necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem. It has been discussed above, the protocol code includes DNA amplification techniques for the sample to compare desired processing state versus the virtual processing state with a control sample, to decide whether the assay procedure (e.g. protocol code is translated into a set of operations, named as “transcript”) was correctly executed. Transcripts included site-specific operations to perform protocol code, and results included DNA information of the sample, also a confidence level of a match with the control sample. If any error or deviations found in “Protocol translation” or assay procedure, it is assumed that the assay definition data was not correctly translated into the control commands that have been sent to the laboratory automation device (e.g. “Protocol translation” can start with static analysis and verification to ensure necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem).
Regarding claim 6, Hodak, Tecan and Krouwer teach The method of claim 1, wherein Hodak teaches the controller of the laboratory automation device is adapted for transforming the entries of the assay definition data into a program that generates the control commands. (Hodak discussed in page 7 para [0071-0075], the protocol code can be its own language, extensions to existing language, compiled, interpreted and/or generated. The programming environment can be a local programming environment or a web-based programming environment. Computer language can be translated or compiled using a code generator to form an intermediate and/or generic description of the protocol. Code generator can prepare a transcript of protocol code to be scheduled by scheduling engine and implemented by selected site control system. The code generator can translate the protocol in a generic language to a transcript of operations in site-specific instructions. The transcript can be provided to scheduling engine for implementation on site control system. Scheduling engine can use the transcript to determine an order, timing and/or parallelization of operations from the transcript. Here, the ‘Code generator’ transformed or translated the entries of the assay definition data as ‘protocol code’ into a program (generic description of the protocol) i.e. protocol code have its own language, extensions to existing language is compiled, interpreted and/or generated to the control commands (as code generator translated or compiled the protocol in a generic language in a programming environment)).
Regarding claim 9, Hodak, Tecan and Krouwer teach The method of claim 1, wherein Tecan teaches the model components comprise one or more virtual actuator objects, which translate a control command into a state change of one or more virtual objects. (Under BRI, Examiner would interpret ‘the actuator’ being used as to drive, inspire or prompt the execution of the simulation model. Tecan disclosed in page 3 para [0055-0057]: “Preferably in all embodiments arms 11, 12 are used which are movably positioned above the working area 100 in a so-called portal- or bridge-configuration, as shown e.g. in the FIGS. 3A, 3B and 4A to 4C … The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and Software. As hardware, such an engine control EC1 or EC2 preferably comprises a controller and a drive control electronic, which applies power or voltage to the engine of the drive. The application/impression of an electric current or a voltage is shown in the Figures by a dashed double arrow 25. The double arrow 25 shall indicate that in most cases the drive provides a feedback (e.g. information on positions or rotational speed) back to the engine control EC1, EC2. The software is typically accomplished as a firmware FW … The firmware FW may also be configured in all embodiments as a profile generator which defaults the exact movement sequences. Preferably, this profile generator cooperates in all embodiments not only with the drives but also with the path finding, so that in the planning of the pathway and/or collision examination, the exact pathway may be considered.” Further, in page 8 para [0156-0155]: “The system 100 and/or the control module C then carries out a default/reference movement W1 or an evasion movement W2, W3, W4 of the first of the two arms 11, for moving it from the first position A to the second position B … In FIG. 1, three possible evasion movements W2. W3 and W4 are shown, all of them being composed of a sequence of linear partial movements … the system 100 and/or the control module C may drive the first arm 11 or the motor control MC1, respectively, that this arm 11 carries out the evasion movement W4.” Here, the drive of each arm (arms 11 and 12) comprises in engine control EC1 or EC2 is one or more virtual actuator objects. The engine control EC1 or EC2 comprises a controller and a drive control electronic, which applies power or voltage to the engine of the drive. The firmware FW or software as profile generator cooperates with the path finding, for planning of the pathway or collision examination by the system and/or the control module C, to determine whether the first and second arms collide in the working area. It has been discussed above, control module C carries out a default/reference movement or an evasion movement of the first arm, for moving it from the first position A to the second position B, i.e. control command being translated by control module C into a state change of one or more virtual objects (e.g. movement of arm from position A to B)). 
Regarding claim 10, Hodak, Tecan and Krouwer teach The method of claim 1, wherein Tecan teaches the device components comprise at least one of an instrument arm, a turntable, a gripper, a pipette, a sensor tip, a plate with wells, a cavity, a well, a plunger, a heating device. (Tecan disclosed in page 3 para [0052-0054]: “Labware such as microplates, wells, carrier, frames, tubes, container, bottles, flasks and the like as well as balances, shaker, incubators, carrier for labware … A system of the invention comprises at least two arms 11, 12 … One arm 12 may e.g. pipette and dispense liquids. Another arm 11 may comprise e.g. grippers, so that this arm 11 may grip and move a microplate. Such a microplate is an object which serves as a working plate and which has multiple cavities for receiving liquids).
Regarding claim 11, Hodak, Tecan and Krouwer teach The method of claim 1, wherein Hodak teaches the controller of the laboratory automation device is a computing device separate from the laboratory automation device (Hodak discussed in page 8 para [0085], a user can create high level code (e.g., protocol code) and can send high-level code to protocol compiler. Protocol compiler can determine a solution of operations that satisfy constraints of the protocol, which can result in execution graph. Execution graph can be transmitted to lab controller in a backend system that does not have user connectivity. Lab controller can implement execution graph. As part of an execution, lab controller can control various equipment, such as liquid handler, centrifuge and other devices. Here, the lab controller in a backend system is separate from the laboratory automation device that does not have user connectivity, which controls various equipment, such as liquid handler, centrifuge and other devices)
and Hodak teaches the digital control commands are sent via a digital communication line to the laboratory automation device; (Hodak discussed in page 6 para [0063], a dispatcher receives a driver and driver can provide functionality that enables communication with one or more pieces of equipment. The driver enables direct operation of the equipment, such as over a hardware interface, also can enables indirect operation of the equipment, such as loading a set of instructions, moreover, the driver enables automation operation of the equipment; for example, a high-level command is given and the equipment determines how to perform the requested command. It has been discussed in page 11 para [0115], drivers can receive operations and/or commands from router to driver interface. Driver interface then implements the operations and/or commands through available communication interfaces, such as systems communications tool, or comms protocol (e.g., a hardware port). Moreover, it has been discussed in page 5 para [0053], a computing system is placed on premises that coordinates with or communicates with and/or directs site equipment, such as a translation system, scheduler and/or task manager. The computing system also include hardware and/or software interfaces that communicate with on-premises equipment. Using the hard ware and/or software interfaces, the computing system can coordinate actions of the on-premises equipment to run one or more experiments. Therefore, the digital control commands as ‘high-level command’ being sent or transmitted to the laboratory automation devices, which is connected to the test bench and other equipment. transcript (translated from protocol code) are sent to the driver interface, which then implements the operations and/or commands through available communication interfaces (or digital communication line) e.g., a hardware port. Since computing system also include hardware and/or software interfaces that communicate with on-premises equipment such as translation system, scheduler and/or task manager (which are examples of laboratory automation devices), therefore it is understood any digital command/instruction is sent via ‘digital communication line’ (or hardware and/or software interfaces) to the laboratory automation device).
wherein Hodak teaches the digital communication line is tapped by a computing device executing the method. (Under BRI and for purposes of applying prior art and to facilitate compact prosecution, Examiner would interpret the ‘tapped’ term as ‘connected’ and the ‘digital communication line’ would be interpreted as an ‘Communication interface’. Hodak discussed in page 5 para [0053], a computing system is placed on premises that coordinates with or communicates with and/or directs site equipment, such as a translation system, scheduler and/or task manager. The computing system also include hardware and/or software interfaces that communicate with on-premises equipment. Using the hard ware and/or software interfaces, the computing system can coordinate actions of the on-premises equipment to run one or more experiments. It has been discussed in page 13-14 para [0136], Special-purpose computer system 1600 comprises computer, optional communications interface is coupled to computer. Therefore, Hodak teaches the digital communication line as communications interface is coupled or tapped by a computer/computing device to executing the method or run the experiments).
Regarding claim 12, Hodak and Tecan teaches The method of claim 1, wherein Tecan teaches a software module for executing the method and comprising the simulation model is executed in the controller of the laboratory automation device; or wherein a software module for executing the method and comprising the simulation model is executed in an additional computing device different from the controller of the laboratory automation device. (Examiner notes that the claim language includes two optional embodiments, a first embodiment “a software module for executing the method and comprising the simulation model is executed in the controller of the laboratory automation device” “or” a second embodiment “a software module for executing the method and comprising the simulation model is executed in an additional computing device different from the controller of the laboratory automation device”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference, for purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the first embodiment. Tecan disclosed in page 3 para [0058]: “The engine control EC1, EC2 quasi serves as an interface between the control S and the motor(s) of an arm 11, 12. The actual movement generation is effected by the engine control EC1, EC2 and is essentially defined by default settings in the firmware FW or the profile generator.” It has been discussed in paras [0027, 0144 and 0145], a firmware in the motor control of an arm is realized by rules in a control module and the control module C preferably is implemented as a software solution or as a combination of hardware and software. The control module C is used to carry out the required steps to guarantee a problem-free movement of the two arms 11, 12. Here, control module C is a software module for executing the method (e.g. movement of the two robotic arms of the laboratory automation device). Therefore, Tecan teaches the simulation model as firmware FW is executed in the controller (e.g. engine control EC1, EC2 as simulation engine/controller for the movement of the robotic arms 11, 12 or laboratory automation devices in above example)).
Regarding claim 13, Hodak teaches A computer program for monitoring a laboratory automation device, (Hodak discussed in page 2 para [0012]: “the automation instructions include a program written in a generic language where the program describes an experiment, generating the transcript may include translating the program into a set of operations to be performed for the experiment at the automated laboratory. Generating the transcript includes translating the automation instructions in a generic language to the transcript in site-specific instructions. It has been discussed in page 11 paras [0112-0114], Protocol code can be analyzed directly by lab server, protocol code being translated to operations for use in creating warps. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command, for instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Moreover, Lab server, physical devices and other system resources are monitored by monitoring system. Here, the protocol code comprises warps translated to low-level hardware command or instruction for pipette or incubate (e.g. an incubate instruction expand into robotic arm movements including open the incubators, store the plate, move the robotic arm etc.). Since, the robotic arm is an example of laboratory automation device and being monitored/observed by using ‘Protocol code’ or warps translated to low-level hardware command or instruction, which is analyzed directly by the lab server, moreover the lab server, physical devices are monitored by monitoring system, therefore, Hodak teaches computer program for monitoring a laboratory automation device in above example).
wherein Hodak teaches the computer program, when being executed by a processor, is adapted to carry out the following step: receiving the control commands; (Hodak disclosed in page 13 para [0135], a special-purpose computer system 1600 in FIG. 16, is shown, where the computer system can perform any action and implemented by computer-program products comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions. It has been disclosed in page 7 para [0073]: “Code generator 422 can prepare a transcript of protocol code 404 to be scheduled by scheduling engine 424 and implemented by selected site control system … Using the site-specific configuration, the code generator can translate the protocol in a generic language to a transcript of operations in site-specific instructions. The transcript can include a mix of code targeted at a task scheduler and one or more test bench machines.” In para [0077]: “Task scheduler 438 within site control system 410 can receive scheduled transcript 436. Using scheduled transcript 436, task scheduler 428 can cause one or more task agents 444 to implement one or more operations from transcript” Here, the transcript of protocol code being generated by the ‘Code generator’ and implemented by selected site control system is considered as ‘control commands’. The transcript (is a mix of code targeted at a task scheduler and one or more test bench machines) comprises protocol code or control command is received by the Task scheduler within site control system, as discussed above)).
wherein Hodak teaches the control commands being generated by a controller of the laboratory automation device from assay definition data defining an assay procedure for the laboratory automation device; (Hodak discussed in page 1 para [0009 and 0011], a portion of the computing system is placed on the premises of a laboratory system. The computing system may include a translation system, scheduler, and/or task manager and include hardware and/or software interfaces that communicate with on-premises equipment. The method can include determining a site configuration of an automated laboratory in which to execute the instructions. The method can also include generating a transcript executable by the automated laboratory, based at least in part on the automation instructions and the site configuration. The method also includes scheduling execution of the transcript on automated laboratory equipment at the automated laboratory. An example being provided in the page 4 para [0043], the laboratory automation device or laboratory equipment such as robotic arm. Moreover, it has been disclosed in page 4 para [0044]: “The user can describe the procedure in programming terms of selecting a sample, adding alkaline lysis solutions, spinning for amounts of time and then storing a resulting supernatant and also include any constraints (e.g., timing, temperature, etc.). The user can submit the program to a central server … The central server can then send the program to a translation system … to determine a set of operations that must be performed to accomplish the program (e.g., robotic movements, creation of standard solutions, calibration, etc.). The translation system can translate the program from high level commands (e.g., find the ecoli sample) to specific instructions (e.g., retrieve location of sample, move robotic arm to x, y, z above sample, rotate wrist to horizontal, move arm to x, y-20, z …)”. Moreover, it has been mentioned in page 13 para [0135], each computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions. Here, the processor as a controller generated/executed the automation instructions for the laboratory automation device (e.g. robotic arm). A set of operations performed to accomplish the program (e.g., robotic movements, creation of standard solutions, calibration, etc.), being sent to the translation system translate the program from high level commands or assay definition data (e.g., find the ecoli sample) to specific instructions. Therefore, it is understood that the digital control commands as high-level commands (or assay definition data) being generated by the controller/processor of the automated laboratory and defined the set of operations as assay procedure for the laboratory automation device). 
Hodak teaches the assay definition data comprises an ordered list of entries, each entry encoding one or more desired processing states to be reached by the laboratory automation device after the entry has been executed by the laboratory automation device; (Hodak disclosed in page 4 para [0056]: “Protocol code 102 can be composed in a generic language describing machine operations. Protocol code 102 can specify steps of a process and constraints. In some embodiments, the steps describe actions as operations on materials (e.g., samples, products, etc.). The actions can specify attributes of the actions (e.g., spin at 12,400 rpm for 1 minute, mix by inversion for 30 seconds, store in cool storage until next use). The actions can be given with enough specificity such that an experiment is fully specified (i.e., can be repeated across multiple sites) without including implementation details of each site (e.g., robotic movement commands). Here, the examples of ‘assay definition data’ have been provided as actions or operations on materials (samples, products), such as spin at 12,400 rpm for 1 minute, etc. It has been disclosed in page 11 para [0112]: “In some embodiments, a solution is determined directly from protocol code. Protocol code can be analyzed directly by lab server 1008. Solution constructor 1032 can translate protocol code to operations for use in creating warps 1032. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command is what the instruction extends into. For instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Each one of those operations may be a warp. Embodiments provide the planning mechanism that converts the instructions into a series of warps or warp commands.” Here, the warp or a low-level hardware command is the instructions (e.g. an incubate instruction expanded into robotic arm movements including open the incubators, store the plate, and move the robotic arm etc.). These instructions get converted or encoded as the series or list of wrap commands, which is considered as ‘an ordered list of entries of assay definition data. Further it has been disclosed in page 4 para [0047]: “a high-level language description (see e.g., FIG. 6) can be customized to operate at multiple different laboratories. In a first laboratory, a system can be fully automated … A task management system can coordinate and/or control the automation systems. Instructions can be executed by a task manager that causes robotic arms to transfer samples between laboratory equipment and causes readings to be taken by the equipment and stored for later reporting.” Here, the desired processing states (e.g. robotic arms to transfer samples between laboratory equipment) being reached by the laboratory automation device, after the entry (encoded/converted assay definition data or command) has been executed by the laboratory automation device).
Hodak teaches comparing the desired processing state with the virtual processing state for deciding, whether the assay procedure was correctly executed, … it is assumed that the assay definition data was not correctly translated into the control commands that have been sent to the laboratory automation device. (Hodak disclosed in page 6 para [0065-0066]: “Turning now to FIG. 2, a flowchart of an embodiment of process 200 … In one embodiment, protocol code 202 is translated into a set of operations (transcript 204), to execute on a site based on a site-specific configuration. The transcript can then be executed on a platform to achieve results. Results 204 can be information or products. In some embodiments, a transcript is sent to a laboratory to determine information about a process or sample. For example, a sample can be sent to a laboratory for a paternity test. Protocol code 202 can include DNA amplification techniques for the sample followed by a comparison with a control sample. Transcripts 204 can include site-specific operations to perform protocol code 202. Results 206 can include DNA information of the sample and/or a confidence level of a match with the control sample. In another example, a sample of DNA can be sent in for DNA replication. Protocol code 202 can include techniques to replicate the DNA to produce a larger amount of the DNA.” It has been discussed in page 11 para [0117-0119], a flowchart shows (in FIG. 11) a process of translation of a protocol written in a high-level language into an optimized execution plan. Protocol translation can include steps to verify functionality, ensure proper inventory of reagents and samples, and optimize operations to ensure constraints are met. Protocol translation used the static analysis and verification to provide assurance that protocol code is fully specified and that requests are within acceptable boundaries. A server can receive protocol code submitted by a user. Protocol translation can start with static analysis and verification and can also ensure that necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem. It has been discussed above, the protocol code includes DNA amplification techniques for the sample to compare desired processing state versus the virtual processing state with a control sample, to decide whether the assay procedure (e.g. protocol code is translated into a set of operations, named as “transcript”) was correctly executed. Transcripts included site-specific operations to perform protocol code, and results included DNA information of the sample, also a confidence level of a match with the control sample. If any error or deviations found in “Protocol translation” or assay procedure, it is assumed that the assay definition data was not correctly translated into the control commands that have been sent to the laboratory automation device (e.g. “Protocol translation” can start with static analysis and verification to ensure necessary constants, variables, constraints and/or parameters are present to fully specify the protocol code. If an error is found in these checks, the system can return an error and explanation of the problem).
However, Hodak does not explicitly teach inputting the control commands into a simulation model of the laboratory automation device, wherein the laboratory automation device comprising a plurality of device components, which are controlled by the control commands, and wherein the simulation model comprising model components for at least some of the device components; updating the simulation model by simulating state changes of the device components based on the control commands; wherein the model components of the simulation model comprise one or more virtual objects, which are virtually moved by a simulation engine based on the control commands, the virtual objects representing substances in the laboratory automating device, which substances are processed by the device components; determining a virtual processing state of the laboratory automation device from the updated simulation model; determining a desired processing state of the laboratory automation device from the assay definition data, wherein the assay definition data comprises an ordered list of entries, each entry encoding one or more desired processing states to be reached by the laboratory automation device after the entry has been executed by the laboratory automation device; 
Tecan teaches inputting the control commands into a simulation model of the laboratory automation device, wherein the laboratory automation device comprising a plurality of device components, which are controlled by the control commands, and wherein the simulation model comprising model components for at least some of the device components; (Tecan discussed in page 1 para [0005 and 0020], A typical computer-controlled handling system comprises a working area (working table) for placing containers for liquids, a motorized pipetting robot and a controller (a processor-based controller). The pipetting robot comprises one pipette for aspirating and dispensing liquid probes. By the use of a sequence program, which is carried out in the controller, the pipetting robot may be moved to a defined position for carrying out a specific action. A coordination between the arms is used, when one arm is holding a microtiter plate while another arm is pipetting into this micro titer plate. The arms in most of the embodiments have a simple coupling between each other, which is achieved by a controller or a control module of the system. It has been disclosed in page 2-3 paras [0051-0056]: “In FIG. 1 … the driving systems are represented by an engine control EC1 and EC2, which typically comprises a firmware FW. Labware such as microplates, wells, carrier, frames, tubes, container, bottles, flasks and the like as well as balances, shaker, incubators, carrier for labware, thermocycler devices … A system of the invention comprises at least two arms 11, 12, wherein at least one arm 11 of them comprises at least three motion degrees of freedom. One arm 12 may e.g. pipette and dispense liquids. Another arm 11 may comprise e.g. grippers, so that this arm 11 may grip and move a microplate … Each of the arms 11, 12 may e.g. comprise a carriage 19, which has a drive for moving the respective arm 11, 12 along the guide rail or bridge 17 or which is movable by an external drive (e.g. by a belt drive). The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and software. As hardware, such an engine control EC1 or EC2 preferably comprises a controller and a drive control electronic … The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic.” Here, the plurality of device components are grippers, microplates, wells, carrier, frames, tubes, container, bottles, flasks, shaker, incubators, carrier for labware, thermocycler devices etc., are simulation model components as well. The drive of each arm (e.g. arms 11 and 12 in Fig. 1) comprises an engine control EC1 or EC2 also comprises a controller, is realized as a combination of hardware and software and coupling between the arms achieved by a controller or a control module of the system, i.e. device components (e.g. arms 11 and 12) are controlled by the control commands. Since, the software in the controller is accomplished as a firmware FW and by using the firmware FW, the motion profiles (parameters such as electric current data, step precision, and e.g. distance, speed, ramp, breaks, and loops) are provided as an input in the FW, i.e. the movement characteristic of robotic arms is controlled by using control module or program sequences, carried out in the controller, so that the pipetting robot may be moved to a defined position for carrying out a specific action. Therefore, the simulation model or control module of the controller receives input as control commands (i.e. program sequences)).
Tecan teaches updating the simulation model by simulating state changes of the device components based on the control commands; (Applicant of this current application mentioned about ‘state changes’ in page 11 of Specification: “State changes or changes of virtual processing states may include position changes, temperature changes, content changes, etc.” Tecan discussed in page 8 para [0144-0149], a control module C is accomplished as a separate module which is connected with the system and is used to carry out the required steps for a problem-free movement of the two arms. The movement planning algorithm MPA and the collision examination CE is implemented into the control module C, as indicated in FIG. 1. The control module C determines or loads the current quasi-static actual topography of the working area, including the objects O1, O2, O3, and O4. Then, a first movement request MR1 for a first of the two arms are provided to the system, wherein this movement request orders a movement from a first position A to a second position B. Such a movement request MR1 to be generated or provided by an external control or application software. The system and/or the control module C then determines the shortest path W1 from the first position A to the second position B by use of the movement planning algorithm MPA. It is understood the simulation model or the control module C as control or application software being updated, when received first movement request MR1 (e.g. a movement from a first position A to a second position B) for a first of the two arms are provided to the system. Since, movement planning algorithm MPA and the collision examination CE is implemented into the control module C, therefore control module C determines the shortest path W1 from the first position A to the second position B by using the movement planning algorithm MPA i.e. state changes of the device components (e.g. device component first arm requested a movement) being simulated based on the control commands (movement request implemented through control module C)).
wherein Tecan teaches the model components of the simulation model comprise one or more virtual objects, which are virtually moved by a simulation engine based on the control commands, (Tecan disclosed in page 3 para [0056 and 0058]: “The drive of each arm comprises an engine control EC1 or EC2, respectively, which is realized as a combination of hard- and Software. As hardware. Such an engine control EC1 or EC2 preferably comprises a controller and a drive control electronic … The software is typically accomplished as a firmware FW. By the firmware FW, motion profiles … may be provided. Such settings, which are implemented in the firmware FW, are also referred to as movement characteristic. The engine control EC1, EC2 quasi serves as an interface between the control S and the motor(s) of an arm 11, 12. The actual movement generation is effected by the engine control EC1, EC2 and is essentially defined by default settings in the firmware FW or the profile generator.” It has been discussed in paras [0027, 0144 and 0145], a firmware in the motor control of an arm is realized by rules in a control module and the control module C preferably is implemented as a software solution or as a combination of hardware and software. The control module C is used to carry out the required steps to guarantee a problem-free movement of the two arms 11, 12. Therefore, Tecan teaches the simulation model comprise one or more virtual objects (e.g. firmware FW simulation model with virtual objects such as robotic arms 11, 12 in above example), which are virtually moved by a simulation engine or controller based on the control commands (virtually movement of the robotic arms 11, 12 being generated/effected by the engine control EC1, EC2). The firmware in the motor control of an arm is realized by rules in a control module C, implemented as a software solution or control commands, i.e. movement of the virtual objects being performed/controlled by the control module C (control commands)). 
and wherein Tecan teaches virtual objects representing substances in the laboratory automating device, which substances are processed by the device components; (Tecan disclosed in page 1 para [0005]: “A typical computer-controlled handling system comprises a working area (working table) for placing containers for liquids, a motorized pipetting robot and a controller (mostly a processor-based controller). The pipetting robot comprises at least one pipette for aspirating and dispensing liquid probes. By the use of a sequence program, which is carried out in the controller, the pipetting robot may be moved to a defined position for carrying out a specific action there. For example, in this way a pipette may be lowered into a container for aspirating a liquid or for dispensing a liquid there.” In page 2-3 paras [0050, 0053-0054]: “The FIG. 1 shows a system 100 which here comprises a working area 10 being arranged essentially horizontally and configured for quasi-statically placing at least one (liquid) container O1. In FIG. 1 a situation is shown in which in total four container O1-O4 or other objects are arranged on the working area 10 … A system of the invention comprises at least two arms 11, 12 … One arm 12 may e.g. pipette and dispense liquids. Another arm 11 may comprise e.g. grippers, so that this arm 11 may grip and move a microplate. Such a microplate is an object which serves as a working plate and which has multiple cavities for receiving liquids.” Further, it has been discussed in page 9-10 para [0179], all embodiments work with a time staggering when a collision is to be expected, preferably a prioritization is used. By applying a prioritization, e.g. one arm 11 may be preferred over the other arm 12. In case the arm 11 e.g. is productively used for pipetting a serum into a liquid container O1, the movement of the arm 12 may be delayed in time if it has a lower priority. Alternatively, the path of the arm 11 may be set as being fix when finding a path for the arm 12. Here, the virtual object (liquid containers e.g. four containers O1-O4, in Fig. 1) represented substances such as liquid probes, the liquid containers being placed by the motorized pipetting robot and a controller and by using sequence program or control commands, is carried out in the controller, the pipetting robot moved to a defined position for carrying out a specific action. It has been discussed above that substances (or liquid probes), being processed by the device components (such as grippers attached in the arm 11, so that the arm 11 can grip and move a microplate) and further by applying a prioritization on one arm 11 over the other arm 12, a serum is pipetted into a liquid container O1, i.e. liquid container contains substances (e.g. liquid or serum) are processed or programmed by the device components (e.g. controller receives control commands to program the prioritization of arms, above example)).
Tecan teaches determining a desired processing state of the laboratory automation device from the assay definition data; (Applicant of current application disclosed in page 4 at 1st para: “The controller may comprise software modules, which translate the assay definition data into hardware independent program commands …”. Therefore, “assay definition data” is program or control commands for laboratory automation device. Tecan discussed in page 4 paras [0075, 0084, 0086 and 0087], the control module C comprises in all embodiments for each arm 11, 12 a distinct module or an arm manager, which carries out individually for each arm a path finding in analogy to the process 200 of FIG. 2A. Each of this module or each of this arm manager, respectively, comprises an image of the firmware FW* of the corresponding arm or a respective profile generator. FIG. 2B shows a situation with two movement requests MR1 and MR2, where MR1 is directed to a first arm 11 and MR2 is directed to a second arm 12. A separate module or a separate arm manager is assigned, to each of the arms 11, 12. In a first step S1, a first movement request MR1 or a second movement request MR2 respectively, is provided to the system 100 or to the module C. By use of the movement planning algorithm MPA waypoints for the first arm 11 are inputted as default. Preferably, the pathfinding for the second arm 12 is in all embodiments delayed until a suitable, collision-free path has been found for the first arm 11. The path which has been found for the first arm 11 is then in the pathfinding for the second arm 12 assumed to be fix. Further, it has been disclosed in page 10 para [0205]: “Collision free path finding (planning of a path according to movement planning algorithm MPA, followed by a collision examination CE) for movement(s) of the arms 11, 12: For a movement of an arm 11 a path shall be found which does not result in collisions with the working area 10, with the objects O1-O4 placed onto the working area 10, or with another arm 12.” It has been discussed above that control module C comprises a distinct module or an arm manager for each arm 11, 12 and FIG. 2B shows two movement requests MR1 and MR2, where MR1 is directed to a first arm 11 and MR2 is directed to a second arm 12. The movement planning algorithm MPA being implemented, preferably, the pathfinding for the second arm 12 is delayed until a suitable, collision-free path has been found for the first arm 11, i.e. a movement of an arm 11 a path shall be found which does not result in collisions with the working area 10, with the objects O1-O4 placed onto the working area 10, or with another arm 12. This is the desired processing state of the laboratory automation device from the assay definition data (generated from the control module C for two arms 11 and 12) is determined by implementing “Collision free path finding” (planning of a path according to movement planning algorithm MPA, followed by a collision examination CE) for movement(s) of the arms 11, 12)).
Therefore, Hodak and Tecan are analogous art because they are related to monitor and control the laboratory automation device by a controller or a control module of a system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodak and Tecan before him or her, to modify control commands generated by a controller of the laboratory automation device of Hodak, to include the inputting the control commands into a simulation model of the laboratory automation device and updating the simulation model based on the control commands of Tecan. The suggestion/motivation for doing so would have been obvious by Tecan because data sets used for activating or moving the arms of the laboratory automation device are considered as control commands being inputted or defined in the simulation model and the simulation model or the control module C as control or application software being updated, when first movement request MR1 (e.g. a movement from a first position A to a second position B) being received for a first of the two robotic arms (Tecan disclosed in page 10 para [0197] and in page 8 para [0144-0149]). Therefore, it would have been obvious to combine Tecan with Hodak to obtain the invention as specified in the instant claim(s).
Neither, Hodak nor Tecan explicitly teach the desired processing states and the virtual processing states have matching pairs of codes and when a code for a desired processing state determined from the assay definition data is different from a code for a virtual processing state determined from the simulation model, 
wherein Krouwer teaches the desired processing states and the virtual processing states have matching pairs of codes and when a code for a desired processing state determined from the assay definition data is different from a code for a virtual processing state determined from the simulation model, (In light of Specification of current application at page 5 (at last para), Applicant disclosed: “The desired processing states and the virtual processing states may be comparable, i.e. they may have matching pairs of codes and/or values. There may be a code/value determined from the assay definition data and a code/value determined from the simulation model …”. Under BRI, Examiner would construe the “code/value” correspond to a parameter/variable or number of a state or condition/status, i.e. the abovementioned claim limitation would be interpreted as “comparing a desired parameter with the parameter from model.” The prior art Krouwer discussed in page 919 under ‘Background’, “total analytical error” has been a useful metric both to assess laboratory assay quality and to set goals. Total analytical error should be estimated either directly by the distribution-of-differences method or by simulation. It has been discussed in page 923 under heading ‘Accounting for All Terms in an Expanded Model’, by using a suitable protocol, one must not only estimate the magnitude of the error source, but also its distribution, to estimate total analytical error by a more complete model. Given the distribution of each error source, it is possible to create a simulation model (e.g., with software) that samples each error source from its distribution and combines all errors to arrive at the total analytical error. To test the accuracy of the simulation, one can compare total analytical error estimated from the simulation with total analytical error estimated directly from a method comparison experiment. Further, it has been disclosed in page 924 under heading ‘Allocating total analytical error goals’: “Assay performance goals allow evaluation results to be compared to a limit to determine whether an assay is acceptable … an assay that is used for diagnostic purposes is different from an assay that is used to monitor patients. In the latter case, serial measurements require that imprecision is the main parameter specified. This section deals with medical need goals for assays that are used for diagnostic purposes and assumes that a total analytical error goal has already been established.” Here, Krouwer discussed in this paper it is possible to create a simulation model by using software that samples error source from its distribution and combines all errors to estimate the total analytical error. In order to test the accuracy of the simulation or virtual processing states, one can compare total analytical error estimated from the simulation versus total analytical error estimated directly from a method comparison experiment (or desired processing states). It has also been discussed above, evaluation results from ‘Assay performance goals’ can be compared to a limit to determine if an assay procedure is acceptable and when comparing an assay procedure is used for diagnostic purposes and an assay procedure used to monitor patients, ‘main parameter’ is specified, in latter case/scenario in serial measurements. Therefore, it is understood that when comparing between desired and virtual processing states (method comparison experiment versus simulation), ‘parametric method’ or ‘main parameter’ is considered as a code/value when estimating the total analytical error during ‘Assay procedure’ (or assay definition data).
Further, it has been discussed in page 925 under heading ‘Outliers Must Be Accounted for’, outlier results are those results that have unusually large deviations from an expected value. Outliers can cause medical errors because a large error in a laboratory result can cause an erroneous patient treatment decision. If it can be assumed that all results outside the total analytical goal were nevertheless close to the goal, it is unlikely that these results might cause problems. This implies the use of another set of limits to define what “close to the goal” is. In addition to total analytical error limits, a wider set of limits could specify values that should never occur. That means, when comparing the ‘total analytical error limit’ between the simulation or in ideal case/scenario (desired and virtual processing states), it is possible to set or specify some values to indicate a ‘wider set of limits’, which should never happen/occur during assay procedure. Therefore, it can be concluded that desired and virtual processing states can have matching parameter or value when comparing the ‘analytic error’ or to decide whether assay definition data is different in a comparison experiment (desired processing states) from the simulation model (virtual processing states)).
Therefore, Hodak, Tecan and Krouwer are analogous art because they are related in performing assay procedure and considered to use/apply parameter or settings during the operations performed in the laboratory. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodak, Tecan and Krouwer, to modify the transformation or translation of assay definition data into control command for laboratory automation device of Hodak and Tecan, to include comparing the assay definition data (or assay procedure) related to desired and virtual processing states with matching value/parameter of Krouwer. The suggestion/motivation for doing so would have been obvious by Krouwer because evaluation results from ‘Assay performance goals’ can be compared to a limit to determine if an assay procedure is acceptable and when comparing an assay procedure, used for diagnostic purposes and to monitor patients, ‘main parameter’ is specified, moreover it is possible to set or specify some values to indicate a ‘wider set of limits’, which should never happen/occur during assay procedure. (Krouwer discussed in page 924 under heading ‘Allocating total analytical error goals’ and in page 925 under heading ‘Outliers Must Be Accounted for’). Therefore, it would have been obvious to combine Krouwer with Hodak and Tecan to obtain the invention as specified in the instant claim(s).
Regarding claim 14, the same ground of rejection is made as discussed in claim 1 and 13 for substantially similar rationale, therefore claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hodak, Tecan and Krouwer as discussed above. In addition, claim 14 recites following limitation:
Hodak teaches A computer-readable medium, in which a computer program for monitoring a laboratory automation device is stored, (Hodak disclosed in page 14 para [0136-0137]: “Special-purpose computer system 1600 comprises computer 1602 … computer-program product 1605 stored in a tangible computer-readable memory in computer 1602 … Computer-program product may be stored in non-volatile storage drive or another computer-readable medium accessible to computer 1602 and loaded into memory. It has been discussed in page 11 paras [0112-0114], Protocol code can be analyzed directly by lab server, protocol code being translated to operations for use in creating warps. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command, for instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Moreover, Lab server, physical devices and other system resources are monitored by monitoring system. Here, the protocol code comprises warps translated to low-level hardware command or instruction for pipette or incubate (e.g. an incubate instruction expand into robotic arm movements including open the incubators, store the plate, move the robotic arm etc.). Since, the robotic arm is an example of laboratory automation device and being monitored/observed by using ‘Protocol code’ or warps translated to low-level hardware command or instruction, which is analyzed directly by the lab server, moreover the lab server, physical devices are monitored by monitoring system, therefore, Hodak teaches computer-readable medium in which Computer-program or hardware command/instruction (stored in the memory) for monitoring a laboratory automation device in above example).
Regarding claim 15, the same ground of rejection is made as discussed in claim 1, 13 and 14 for substantially similar rationale, therefore claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hodak, Tecan and Krouwer as discussed above. In addition, claim 15 recites following limitation:
Hodak teaches A monitoring system for a laboratory automation device, the system comprising: a laboratory automation device with a plurality of device components; (Hodak disclosed in page 11 paras [0112-0114], protocol code can be analyzed directly by lab server, protocol code being translated to operations for use in creating warps. The warps can then be translated to a solution. An instruction can be pipette or incubate and a warp or a low-level hardware command, for instance, an incubate instruction may expand into robotic arm movements including open the incubators, store the plate, and move the robotic arm. Moreover, Lab server, physical devices and other system resources are monitored by monitoring system. Monitoring system can ensure that systems are operating as specified, predict failure and report failure. Here, the protocol code comprises warps translated to low-level hardware command or instruction for pipette or incubate (e.g. an incubate instruction expand into robotic arm movements including open the incubators, store the plate, move the robotic arm etc.). Since, the robotic arm is an example of laboratory automation device and being monitored/observed by using ‘Protocol code’ which is analyzed directly by the lab server, moreover lab server, physical devices are monitored by monitoring system, therefore, Hodak teaches the monitoring system for monitoring a laboratory automation device).
Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bohnsack et.al. (WO2017173380A1) disclosed method and related system comprising software, instrumentation, consumables and services (calibration, training, and repair) in a platform system for management of handheld pipettes and automated liquid handling systems (ALHS). The programming employed software to help optimize some ALHS based on, including, a linear (y=mx+b) calibration process. Volume measurement results are used to approximate the linear regression and the resulting slope and offsets are substituted into the ALHS software and the process is repeated as needed until the tolerances are achieved and the ALHS is optimized. The software includes on-line optimization routines, with regular test results to provide optimized parameters to maintain peak performance. These tests can be discrete tests with test solutions, or in-line tests using plates filled with customer samples. The ALHS software can accept external control, real-time interaction between the system software and can also provide automatic optimization. The on-site engineers use robot associated with liquid handler operations can adjust the variables based on the data acquired. Liquid class settings can be manipulated as can tip types and sizes, syringe sizes, additional air gaps, tip touches, etc. An adjust-and-measure iterative process is conducted until the performance meets specifications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148